The following opinion was filed April 6, 1926:
Per Curiam
(on rehearing). A motion for a rehearing was granted and the case has been again exhaustively argued and carefully reconsidered in the light of the reargument, as a result of which the court has concluded that it was in error in its former decision and that the statute in question should be construed literally as it reads, A complete history of the statute is stated in the dissenting opinion, embracing much material that was not before us on the former hearing. While it is true, as stated in the original opinion, that it seems unreasonable that a momentary employment of a third employee should bring an employer within the terms of the act, he may nevertheless avoid that situation by electing in accordance with the provisions of the act not to come under *483its terms. On the other hand, it works a hardship to the employee if he is unable to ascertain whether or not his employer is within or without the act. After the happening of an accident there is then left to the employer an opportunity, if he thinks there is an absence of negligence, to claim that he was not under the act; but if he thinks there is negligence, to limit his liability by claiming that he was under the act, the proof in most cases being wholly in the possession of the employer.
Counsel for plaintiff contend that the statute violates the provisions of the state and federal constitutions. We find' no basis for this contention.
By the Court. — The mandate heretofore entered is hereby vacated and set aside and the judgment appealed from is hereby affirmed.
Vinje, C. J., and Eschweiler, J., dissent.